PRESS RELEASE Massey Energy Company 4 North Fourth Street, Richmond, VA COMPANY CONTACT: Roger Hendriksen FOR IMMEDIATE RELEASE Director, Investor Relations April 21, 2010 (804) 788-1824 MASSEY ENERGY REPORTS FIRST QUARTER 2010 OPERATING RESULTS First Quarter Highlights · Net income totaled $33.6 million or $0.39 per diluted share · EBITDA totaled $131.3 million · Metallurgical coal shipments increased by 33 percent · Industrial coal shipments increased by 29 percent Richmond, Virginia, April 21, 2010 -
